                Case 1:17-cr-02778-JCH Document 157 Filed 03/05/21 Page 1 of 2
PROB 12C - (Rev. D/NM-8/2014)                                                                        4120453

                                  UNITED STATES DISTRICT COURT
                                             FOR THE
                                     DISTRICT OF NEW MEXICO

                           Petition for Revocation of Supervised Release
Name of Offender:                 Klayton Wimberly
Docket Number:                    1084 1:17CR02778 -002JAP
Assigned Judge:                   Honorable James A. Parker, Senior United States District Judge
Date of Original Sentence:        09/04/2018
Original Offense:                 18 U.S.C. 1344(1): Bank Fraud, and Aiding and Abetting
Original Sentence:                BOP: 18 months custody; TSR: 36 months
Date Supervision Recommenced:     09/26/2019
Date Supervision Expires:         09/25/2022
Other Court Action:               06/05/2019: 12C Petition for Revocation of Supervised Release and
                                  request for warrant was submitted to and approved by the Court, due to
                                  the defendant failing to complete Four Winds. On September 26, 2019,
                                  the defendant appeared for his Final Revocation Hearing was sentenced
                                  to 51 days’ time served, followed by 36 months of supervised release.

                                     03/25/2020: 12A Report on Offender Under Supervision was submitted
                                     to the Court, due to the defendant using methamphetamine. No Action
                                     was recommended and Ordered by the Court.

                                       PETITIONING THE COURT

To issue a warrant.

Senior U.S. Probation Officer of the Court, Camilla Duarte, alleges the defendant has violated the following
condition(s) of supervised release.

Violation      Nature of Noncompliance
Type
MC             You must not unlawfully possess a controlled substance.

               On March 4, 2021, during a home visit of the defendant’s residence, the United States Probation
               Office located approximately two grams of marijuana, four marijuana pipes, which contained
               marijuana residue and four Xanax pills.

MC             You must refrain from any unlawful use of a controlled substance. You must submit to one
               drug test within 15 days of release from imprisonment and at least two periodic drug tests,
               thereafter, as determined by the court.

               On March 4, 2021, the defendant admitted he has been using marijuana over the past 30 days.

SPC            You must not use or possess alcohol.

               On March 4, 2021, during a home visit of the defendant’s residence, the United States Probation
               Office located a bottle of Crown Royal liquor in the defendant’s bedroom.
                 Case 1:17-cr-02778-JCH Document 157 Filed 03/05/21 Page 2 of 2


The maximum statutory penalty: 3 years imprisonment; 5 years supervised release.
The revocation range of imprisonment: 4 to 10 months.

I declare under penalty of perjury that the foregoing is true and correct.
Executed on 03/05/2021.


Submitted:                                                   Approved:                 ☒ Phone Approval




Camilla Duarte                                               Jack Burkhead
Senior U.S. Probation Officer                                (505) 346-7274
Cell #: 505-331-7644                                         Assistant U.S. Attorney


Date: 03/05/2021                                             Date: 03/05/2021




                                                         2
